Citation Nr: 1128776	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disability of the hands, feet, and groin, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a right hip disability.  

5.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to a disability rating in excess of 10 percent for a shell fragment wound scar of the right thigh.  

7.  Entitlement to a compensable rating for bilateral hearing loss.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2009, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been associated with the claims file.  

The issue of entitlement to an increased rating for a shell fragment wound scar of the right tibia is adjudicated within this decision.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On August 25, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to an increased rating for a shell fragment wound scar of the right thigh is requested.


CONCLUSIONS OF LAW

The criteria for withdrawal of the issue of entitlement to an increased rating for a shell fragment wound scar of the right thigh by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to the issue of entitlement to an increased rating for a shell fragment wound scar of the right thigh and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.



ORDER

The appeal of the issue of entitlement to an increased rating for a shell fragment wound scar of the right thigh is dismissed.  


REMAND

The Veteran seeks service connection for a skin disability, and disabilities of the low back, right hip, and right knee.  As an initial matter, the Board notes that the Veteran has been awarded both the Purple Heart medal, and the Combat Infantryman's Badge.  Both awards are indicative of combat exposure during military service.  In the case of any veteran who has engaged in combat with the enemy, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Regarding his claimed skin disorder, the Veteran has stated that during military service in the jungles of Vietnam, he was exposed to damp and unhygienic conditions for extended periods of time, and noticed a rash on his body during such service.  Additionally, he has stated, and presented medical records of, a recurrent skin rash since military service.  The Board recognizes that the Veteran is certainly competent to testify as to an observable symptom such as a rash.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Most recently, the Veteran has submitted 2009 photographs of a skin rash on various locations of his body.  The Board finds the evidence presented to be sufficient to warrant affording the Veteran a VA medical examination.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Next, the Veteran seeks service connection for disabilities of the low back, right hip, and right knee.  He has stated he has experienced pain of these joints on an intermittent basis since military service, when he was injured as the result of an explosion.  He stated he was flung into the air, and landed on his right side, injuring his low back, right hip, and right knee.  Service treatment records confirm that the Veteran sustained shrapnel wounds secondary to a booby trap explosion while serving in Vietnam.  As noted, the Veteran has confirmed combat exposure, and his accounting of this incident is consistent with the circumstances, conditions or hardships of such service.  See 38 U.S.C.A. § 1154(b).  

Regarding the etiology of these disabilities, the Veteran was afforded a VA orthopedic examination in August 2006, which yielded diagnoses of possible bursitis or degenerative changes of the low back and right hip.  No diagnosis was given for the right knee.  Regarding the etiology of these disorders, the examiner stated that while the Veteran walked with a limp and had a service-connected shell fragment wound of the right thigh, these disorders were unrelated to his disabilities of the low back and right hip.  The examiner did not, however, discuss whether the claimed low back, right hip, and right knee disabilities had their onset during military service as the result of injuries sustained therein.  Therefore, a VA orthopedic examination is necessary to determine whether he has any current disabilities of the low back, right hip, or right knee as the result of any in-service disease or injury.  38 U.S.C.A. § 5103A(d).  

Next, the Veteran seeks a disability rating in excess of 50 percent for his service-connected PTSD.  He was last afforded a VA psychiatric examination for rating purposes in September 2007, nearly four years ago.  Evidence of record, as well as the Veteran's August 2009 hearing testimony, suggests his PTSD symptomatology has worsened since the September 2007 examination.  For example, his Global Assessment of Functioning (GAF) score in September 2007 was listed as 48, but July and August 2008 VA clinical notations both list a GAF score of 31.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran also seeks an increased rating for his service-connected bilateral hearing loss.  He was last afforded VA audiological evaluation of this disability in August 2006, nearly five years ago.  Since that time, he has reported an increase in the severity of this disorder.  As noted above, VA has a duty to afford the Veteran a medical examination when such an examination is required to adjudicate the pending claim.  Therefore, remand for an updated VA audiological evaluation is required.  

Finally, the Veteran seeks a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Adjudication of the Veteran's TDIU claim must also be deferred, however, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatological examination to determine the current nature, severity and etiology of any current skin disabilities.  The Veteran's claims file and a separate copy of this remand should be made available to and reviewed by the designated examiner prior to the examination.  The examiner should provide a rationale for any opinion provided and reconcile it with all pertinent evidence of record, including the Veteran's account of experiencing a skin rash during military service in Vietnam.  The VA examiner should also consider the Veteran's written statements and testimony asserting a recurrence of skin-related symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)  (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service treatment records to provide negative opinion).  Specifically, the VA examiner's opinion should address the following:

a) Diagnose all current skin disorders.

b) State whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed skin disorder had its onset or is otherwise related to the Veteran's period of active service, to include service in Vietnam.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the current nature, severity and etiology of any current disabilities of the low back, right hip, and right knee.  The Veteran's claims file and a separate copy of this remand should be made available to and reviewed by the designated examiner prior to the examination.  The examiner should provide a rationale for any opinion provided and reconcile it with all pertinent evidence of record, including the Veteran's account of being flung through the air by an explosion during military service in Vietnam.  The VA examiner should also consider the Veteran's written statements and testimony asserting a recurrence of pain of the low back, right hip, and right knee since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)  (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service treatment records to provide negative opinion).  Specifically, the VA examiner's opinion should address the following:

a) Diagnose all current disorders of the low back, right hip, and right knee.

b) State whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disorders of the low back, right hip, and right hip had their onset or are otherwise related to the Veteran's period of active service, to include service in Vietnam.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the current impairment resulting from his service-connected PTSD.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  The examiner should provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  Finally, a Global Assessment of Functioning (GAF) score must be provided.  The examiner should provide the rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


